Order entered July 5, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00099-CR

                               PATRICK ADGER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-56945-S

                                           ORDER
       Appellant’s June 30, 2016 motion to extend the time to file appellant’s pro se response to

counsel’s Anders brief is GRANTED to the extent the Court EXTENDS the time to file

appellant’s pro se response to August 29, 2016.


                                                     /s/   LANA MYERS
                                                           JUSTICE